Title: Philip Tabb to Thomas Jefferson, 7 April 1809
From: Tabb, Philip
To: Jefferson, Thomas


          Sir Toddsbury 7th April 1809
          Having just learnt from Captn Decatur who delivered a moleboard I did myself the pleasure to send to you at Washington, that you had not received my letter ⅌ post which left Gloster Ct House about the 20th of Jany last—& which I expect was destroyed by a villainous rider who we now know was in the habit of robing the mail about that time, I trouble you with the copy, not willing that the appearance of neglect should pertain to one who will always feel himself honored by an oppy of rendering you any services in his power—
          I am Sir mo. Respectfy Yours Philip Tabb
        